FRONTIER COMMUNICATIONS CORPORATION FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-11001 FRONTIER COMMUNICATIONS CORPORATION (Exact name of registrant as specified in its charter) Delaware 06-0619596 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 3 High Ridge Park Stamford, Connecticut (Address of principal executive offices) (Zip Code) (203) 614-5600 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [X ]Accelerated filer [ ]Non-accelerated filer [ ]Smaller reporting company[ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X The number of shares outstanding of the registrant’s Common Stock as of May 1, 2013 was 997,753,000. FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES Index Page No. Part I.Financial Information (Unaudited) Item 1.Financial Statements Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 2 Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 3 Consolidated Statements of Comprehensive Income for the three months ended March 31, 2013 and 2012 3 Consolidated Statements of Equity for the three months ended March 31, 2012, the nine months ended December 31, 2012 and the three months ended March 31, 2013 4 Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 5 Notes to Consolidated Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3.Quantitative and Qualitative Disclosures about Market Risk 37 Item 4.Controls and Procedures 39 Part II.Other Information Item 1.Legal Proceedings 40 Item 1A.Risk Factors 40 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 4.Mine Safety Disclosure 41 Item 6.Exhibits 42 Signature 43 1 PART I.FINANCIAL INFORMATION Item 1.Financial Statements FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ($ in thousands) (Unaudited) March 31, 2013 December 31, 2012 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowances of $96,164 and $93,267, respectively Restricted cash Prepaid expenses Income taxes and other current assets Total current assets Restricted cash Property, plant and equipment, net Goodwill Other intangibles, net Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Long-term debt due within one year $ $ Accounts payable Advanced billings Accrued other taxes Accrued interest Other current liabilities Total current liabilities Deferred income taxes Pension and other postretirement benefits Other liabilities Long-term debt Equity: Shareholders' equity of Frontier: Common stock, $0.25 par value (1,750,000,000 authorized shares, 998,131,000 and 998,410,000 outstanding, respectively, and 1,027,986,000 issued, at March 31, 2013 and December 31, 2012) Additional paid-in capital Retained earnings Accumulated other comprehensive loss, net of tax ) ) Treasury stock ) ) Total shareholders' equity of Frontier Noncontrolling interest in a partnership Total equity Total liabilities and equity $ $ The accompanying Notes are an integral part of these Consolidated Financial Statements. 2 PART I.FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 ($ in thousands, except for per-share amounts) (Unaudited) Revenue $ $ Operating expenses: Network access expenses Other operating expenses Depreciation and amortization Integration costs - Total operating expenses Operating income Investment income Other income, net Interest expense Income before income taxes Income tax expense Net income Less: Income attributable to the noncontrolling interest in a partnership Net income attributable to common shareholders of Frontier $ $ Basic and diluted net income per share attributable to common shareholders of Frontier $ $ CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2 ($ in thousands) (Unaudited) Net income $ $ Other comprehensive income, net of tax (see Note 15) Comprehensive income Less:Net income attributable to the noncontrolling interest in a partnership ) ) Comprehensive income attributable to the common shareholders of Frontier $ $ The accompanying Notes are an integral part of these Consolidated Financial Statements. 3 PART I.FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2012, THE NINE MONTHS ENDED DECEMBER 31, 2012 AND THE THREE MONTHS ENDED MARCH 31, 2013 ($ and shares in thousands) (Unaudited) Frontier Shareholders Accumulated Additional Other Common Stock Paid-In Retained Comprehensive Treasury Stock Noncontrolling Total Shares Amount Capital Earnings Loss Shares Amount Interest Equity Balance January 1, 2012 $ ) ) $ ) $ $ Stock plans - - ) - - - Dividends on common stock - - - ) - ) Net income - Other comprehensive income, net of tax - Distributions - ) ) Balance March 31, 2012 ) ) ) Stock plans - ) - Dividends on common stock - - ) ) - ) Net income - Other comprehensive income, net of tax - ) - - - ) Distributions - ) ) Balance December 31, 2012 ) ) ) Stock plans - - ) - - ) - ) Dividends on common stock - - ) - ) Net income - Other comprehensive income, net of tax - Distributions - ) ) Balance March 31, 2013 $ ) ) $ ) $ $ The accompanying Notes are an integral part of these Consolidated Financial Statements. 4 PART I.FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 ($ in thousands) (Unaudited) Cash flows provided by (used in) operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization expense Stock based compensation expense Pension/OPEB costs Other non-cash adjustments Deferred income taxes ) Change in accounts receivable Change in accounts payable and other liabilities ) ) Change in prepaid expenses, income taxes and other current assets Net cash provided by operating activities Cash flows provided from (used by) investing activities: Capital expenditures - Business operations ) ) Capital expenditures - Integration activities - ) Network expansion funded by Connect America Fund ) - Grant funds received for network expansion from Connect America Fund - Cash transferred from (to) escrow ) Other assets purchased and distributions received, net ) Net cash used by investing activities ) ) Cash flows provided from (used by) financing activities: Long-term debt payments ) ) Dividends paid ) ) Repayment of customer advances for construction, distributions to noncontrolling interests and other ) ) Net cash used by financing activities ) ) Increase/(Decrease) in cash and cash equivalents ) Cash reclassed to assets held for sale ) - Cash and cash equivalents at January 1, Cash and cash equivalents at March 31, $ $ Supplemental cash flow information: Cash paid (received) during the period for: Interest $ $ Income taxes (refunds) $ $ ) The accompanying Notes are an integral part of these Consolidated Financial Statements. 5 PART I. FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Summary of Significant Accounting Policies: (a) Basis of Presentation and Use of Estimates: Frontier Communications Corporation and its subsidiaries are referred to as “we,” “us,” “our,” “Frontier,” or the “Company” in this report. Our interim unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (U.S. GAAP) and should be read in conjunction with the consolidated financial statements and notes included in our Annual Report on Form 10-K for the year ended December 31, 2012.All significant intercompany balances and transactions have been eliminated in consolidation. These interim unaudited consolidated financial statements include all adjustments (consisting of normal recurring accruals) considered necessary, in the opinion of Frontier’s management, to present fairly the results for the interim periods shown.Revenues, net income and cash flows for any interim periods are not necessarily indicative of results that may be expected for the full year. For our interim financial statements as of and for the period ended March 31, 2013, we evaluated subsequent events and transactions for potential recognition or disclosure through the date that we filed this quarterly report on Form 10-Q with the Securities and Exchange Commission (SEC). Frontier has a 33⅓% controlling general partner interest in a partnership entity, the Mohave Cellular Limited Partnership (Mohave).Mohave’s results of operations and balance sheet are included in our consolidated financial statements.The minority interest of the limited partners is reflected in the consolidated balance sheet as “Noncontrolling interest in a partnership” and in the consolidated statements of operations as “Income attributable to the noncontrolling interest in a partnership.”See Note 18 – Subsequent Events for additional discussion regarding the sale of Mohave. The preparation of our interim financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect (i) the reported amounts of assets and liabilities at the date of the financial statements, (ii) the disclosure of contingent assets and liabilities, and (iii) the reported amounts of revenue and expenses during the reporting period.Actual results may differ from those estimates.Estimates and judgments are used when accounting for revenue recognition (allowance for doubtful accounts), impairment of long-lived assets, intangible assets, depreciation and amortization, income taxes, purchase price allocations, contingencies, and pension and other postretirement benefits, among others. Certain information and footnote disclosures have been excluded and/or condensed pursuant to SEC rules and regulations. (b) Revenue Recognition: Revenue is recognized when services are provided or when products are delivered to customers.Revenue that is billed in advance includes: monthly recurring network access services, special access services and monthly recurring local voice, features, long distance and inside wire charges.The unearned portion of these fees is initially deferred as a component of other liabilities on our consolidated balance sheet and recognized as revenue over the period that the services are provided.Revenue that is billed in arrears includes: non-recurring network access services, switched access services, non-recurring local services and long-distance services.The earned but unbilled portion of these fees is recognized as revenue in our consolidated statements of operations and accrued in accounts receivable in the period that the services are provided.Excise taxes are recognized as a liability when billed.Installation fees and their related direct and incremental costs are initially deferred and recognized as revenue and expense over the average term of a customer relationship.We recognize as current period expense the portion of installation costs that exceeds installation fee revenue. As required by law, the Company collects various taxes from its customers and subsequently remits these taxes to governmental authorities. Substantially all of these taxes are recorded through the consolidated balance sheet and presented on a net basis in our consolidated statements of operations.We also collect Universal Service Fund (USF) surcharges from customers (primarily federal USF) that we have recorded on a gross basis in our consolidated statements of operations and included within “Revenue” and “Other operating expenses” of $29.8 million and $29.7 million for the three months ended March 31, 2013 and 2012, respectively. 6 PART I. FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (c) Goodwill and Other Intangibles: Intangibles represent the excess of purchase price over the fair value of identifiable tangible net assets acquired. We undertake studies to determine the fair values of assets and liabilities acquired and allocate purchase prices to assets and liabilities, including property, plant and equipment, goodwill and other identifiable intangibles.We annually (during the fourth quarter) or more frequently, if appropriate, examine the carrying value of our goodwill and trade name to determine whether there are any impairment losses.We test for goodwill impairment at the “operating segment” level, as that term is defined in U.S. GAAP.During the first quarter of 2013, the Company reorganized into four regional operating segments. Our operating segments consist of the following regions: Central, East, National and West.Our regional operating segments are aggregated into one reportable segment.In conjunction with the reorganization of our operating segments effective with the first quarter of 2013, we reassigned goodwill to our reporting units using a relative fair value allocation approach. The Company amortizes finite lived intangible assets over their estimated useful lives and reviews such intangible assets at least annually to assess whether any potential impairment exists and whether factors exist that would necessitate a change in useful life and a different amortization period. (2)Recent Accounting Literature: Presentation of Comprehensive Income In February 2013, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update No. 2013-02 (ASU 2013-02), “Comprehensive Income: Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income,” (ASC Topic 220). ASU 2013-02 requires disclosing the effect of reclassifications out of accumulated other comprehensive income on the respective line items in the components of net income in circumstances when U.S. GAAP requires the item to be reclassified in its entirety to net income. This new guidance is to be applied prospectively. The Company adopted ASU 2013-02 during the fourth quarter of 2012 with no impact on our financial position, results of operations or cash flows. Indefinite-Lived Intangible Assets In July 2012, the FASB issued Accounting Standards Update No. 2012-02 (ASU 2012-02), “Intangibles—Goodwill and Other – Testing Indefinite-Lived Intangible Assets for Impairment,” (ASC Topic 350). ASU 2012-02 permits an entity to first assess qualitative factors to determine whether it is more likely than not that an indefinite-lived intangible asset is impaired as a basis for determining whether it is necessary to perform a quantitative impairment test. The more-likely-than-not threshold is defined as having a likelihood of more than 50 percent. This amendment also gives an entity the option not to calculate annually the fair value of an indefinite-lived intangible asset if the entity can determine that it is not more likely than not that the asset is impaired. If an entity concludes that it is not more likely than not that the indefinite-lived intangible asset is impaired, then the entity is not required to take further action.ASU 2012-02 is effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. The Company adopted ASU 2012-02 during the fourth quarter of 2012 with no material impact on our financial position, results of operations or cash flows. (3)The Transaction: On July 1, 2010, we acquired the defined assets and liabilities of the local exchange business and related landline activities of Verizon Communications Inc. (Verizon) in certain states (the Acquired Territories), including Internet access and long distance services and broadband video provided to designated customers in the Acquired Territories (the Acquired Business).Frontier was considered the acquirer of the Acquired Business for accounting purposes. We accounted for our acquisition of 4.0 million access lines from Verizon (the Transaction) using the guidance included in Accounting Standards Codification (ASC) Topic 805. We incurred $35.1 million of integration related costs in connection with the Transaction during the three months ended March 31, 2012.Such costs are required to be expensed as incurred and are reflected in “Integration costs” in our consolidated statements of operations. 7 PART I. FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (4)Accounts Receivable: The components of accounts receivable, net are as follows: ($ in thousands) March 31, 2013 December 31, 2012 Retail and Wholesale $ $ Other Less: Allowance for doubtful accounts ) ) Accounts receivable, net $ $ We maintain an allowance for bad debts based on our estimate of our ability to collect accounts receivable. Bad debt expense, which is recorded as a reduction to revenue, was $16.2 million and $16.6 million for the three months ended March 31, 2013 and 2012. (5)Property, Plant and Equipment: Property, plant and equipment, net is as follows: ($ in thousands) March 31, 2013 December 31, 2012 Property, plant and equipment $ $ Less:Accumulated depreciation ) ) Property, plant and equipment, net $ $ Depreciation expense is principally based on the composite group method.Depreciation expense was $216.7 million and $210.3 million for the three months ended March 31, 2013 and 2012, respectively.As a result of an independent study of the estimated remaining useful lives of our plant assets, we adopted new estimated remaining useful lives for certain plant assets as of October 1, 2012, with an immaterial impact to depreciation expense. (6)Goodwill and Other Intangibles: The components of goodwill by the reporting units in effect as of March 31, 2013 are as follows: ($ in thousands) Central $ East National West Total Goodwill $ 8 PART I. FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The components of other intangibles are as follows: ($ in thousands) March 31, 2013 December 31, 2012 Other Intangibles: Customer base $ $ Software licenses Trade name and license Other intangibles Less: Accumulated amortization ) ) Total other intangibles, net $ $ Amortization expense was $87.0 million and $147.0 million for the three months ended March 31, 2013 and 2012, respectively. Amortization expense primarily represents the amortization of intangible assets (primarily customer base) that were acquired in the Transaction based on a useful life of nine years for the residential customer base and 12 years for the business customer base, amortized on an accelerated method.Amortization expense included $38.3 million for the three months ended March 31, 2012 for amortization associated with certain software licenses no longer required for operations as a result of the completed systems conversions and $10.5 million for the three months ended March 31, 2012 for amortization associated with certain Frontier legacy properties, each of which were fully amortized in 2012. (7)Fair Value of Financial Instruments: The following table summarizes the carrying amounts and estimated fair values for long-term debt at March 31, 2013 and December 31, 2012.For the other financial instruments, representing cash, accounts receivable, long-term debt due within one year, accounts payable and other current liabilities, the carrying amounts approximate fair value due to the relatively short maturities of those instruments.Other equity method investments, for which market values are not readily available, are carried at cost, which approximates fair value. The fair value of our long-term debt is estimated based upon quoted market prices at the reporting date for those financial instruments. March 31, 2013 December 31, 2012 Carrying Carrying ($ in thousands) Amount Fair Value Amount Fair Value Long-term debt 9 PART I. FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (8) Long-Term Debt: The activity in our long-term debt from December 31, 2012 to March 31, 2013 is summarized as follows: Three months ended March 31, 2013 Interest Rate at December 31, Payments New March 31, March 31, ($ in thousands) and Retirements Borrowings 2013* Senior Unsecured Debt $ $ ) $
